Case 1:18-cv-04439-JBW-CLP Document 21 Filed 11/14/18 Page 1 of 1 PageID #: 80
                             TODD C. BANK , A TTORNEY AT LAW , P.C.
                             119-40 Union Turnpike, Fourth Floor
                               Kew Gardens, New York 11415
                                  Telephone: (718) 520-7125
                                   Facsimile: (856) 997-9193

www.toddbanklaw.com                                                       tbank@toddbanklaw.com


November 14, 2018

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Attn: Judge Jack B. Weinstein

               Re:      Doyle v. Palmer
                        Case No. 1:18-cv-04439-JBW-CLP

Dear Judge Weinstein:

         I represent the plaintiff, Robert Doyle (“Doyle”), in the above-referenced matter, and submit
this letter in response to the letter (Dkt. No. 20) that Matthew J. Modafferi submitted today on behalf
of the Government.

       Doyle amended the Complaint as of right on the date that his opposition to the Government’s
dismissal motion would otherwise have been due, i.e., on November 5, 2018. Thus, as the motion
thereby became directed at a non-operable document, i.e., the original Complaint, the motion, of
course, ceased to operable. However, Doyle does not oppose Mr. Modafferi’s “request[] that the
Court consider the previously filed motion to dismiss [the original Complaint] as a motion to dismiss
the Amended Complaint” (emphasis added).

        The earliest date on which the motion could be considered to have been made against the
Amended Complaint is today, i.e., the date on which the Government made its above-quoted request.
Therefore, unless the Court assigns a later date on which the motion is to be considered to have been
made against the Amended Complaint, or requires the Government to submit a new motion, Doyle
will consider today to be the date on which the Government has made its motion to dismiss the
Amended Complaint, making Doyle’s opposition due on December 3, 2018.

Sincerely,

  s/ Todd C. Bank

Todd C. Bank

TCB/bd
